Citation Nr: 1737940	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-37 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 through July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2007 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a September 2015 videohearing.  A transcript of the hearing is of record.  

In February 2016, the Board remanded the claims to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran has a total rating for positional sleep apnea and an award of special monthly compensation.

2.  During the pendency of the appeal, the Veteran was shown to have hearing loss, at worst, of level II bilaterally.


CONCLUSIONS OF LAW

1.  The appeal for entitlement to TDIU is moot and the claim is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 4.16 (2016).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the February 2016 RO rating decision granted Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114 (s), effective October 9, 2009 based on his 100 percent schedular rating for sleep apnea and additional disabilities that are independently rated at 60 percent or more.  Accordingly, the grant of a 100 percent rating for the Veteran's service connected sleep apnea and SMC on account additional disabilities that are independently rated at 60 percent or more renders the issue of entitlement to TDIU moot.  Bradley v. Peake, 22 Vet. App. 280, 293   (2008); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal of the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA's duty to notify and assist

The Veteran is challenging the initial evaluation assigned following the grant of service connection for her bilateral hearing loss disability.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  Further, the Board finds that the medical evidence of record, particularly the January 2014 and February 2017 VA examinations fully describe the functional effects caused by hearing disability to facilitate determinations regarding extraschedular considerations.  See Martinak v. Nicholson, Vet. App. 447, 455 (2007).

Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  



In the case of an initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule, 38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.
The Veteran was afforded a VA audiological examination in March 2007.  Speech discrimination scores were indicated to be 96 percent in the right ear and 100 percent in the left ear.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
30
50
45
34
LEFT
15
20
50                           
 55
35

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level I for each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran was afforded a VA audiological examination in May 2007.  Speech discrimination scores were indicated to be 96 percent in the right ear and 88 percent in the left ear.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
40
55
45
39
LEFT
25
30
60
60
44

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of the Veteran has a numeric designation of Level I in the right ear and level II in the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  



The Veteran was evaluated, fitted and provided hearing aids in VA treatment records from July 2008 through September 2008.  The Veteran complained of difficulty understanding conversation, especially in background noise.  Audiological test results were summarized and revealed mild to moderate high frequency sensorineural hearing loss.  Speech discrimination was good.   The Veteran reported satisfaction with the hearing aids but complained of an echo sound of his own voice.  See e.g., VA treatment records dated in VBMS as February 24, 2017.  

The Veteran was afforded a VA audiological examination in June 2009.  The VA examiner indicated there were significant effects on occupational activities, described as hearing difficulty.  There were no effects on usual daily activities. Speech discrimination scores were indicated to be 100 percent in the right ear and 96 percent in the left ear.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
25
30
60
60
44
LEFT
15
40
55
45
39

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of the Veteran has a numeric designation of Level I for each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran was afforded a VA audiological examination in November 2009 by the same examiner.  The VA examiner again indicated that there were significant effects on occupational activities, described as hearing difficulty.  There were no effects on usual daily activities.  Speech discrimination scores were indicated to be 84 percent in the right ear and 88 percent in the left ear.  


Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
20
45
55
50
43
LEFT
30
35
60
65
48

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of the Veteran has a numeric designation of Level II for the right ear and Level II for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran had a VA audiology consultation in February 2011, findings were summarized by the audiologist and the Veteran had mild to moderate high frequency hearing loss.  The Veteran's hearing loss was overall stable.  The Veteran did not wear his aids full time.  He wore them out to eat and to watch television.  See e.g., VA treatment records dated in VBMS as December 7, 2015.  

The Veteran was afforded a VA audiological examination in March 2013.  The impact to the Veteran's occupational functioning and daily activities were described by the Veteran as a frequent need for repetition in conversation.  There were no effects on usual daily activities.  Speech discrimination scores were indicated to be 84 percent in the right ear and 84 percent in the left ear.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
30
50
55
60
49
LEFT
30
30
55
65
45

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level II for each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran was afforded a VA audiological examination in January 2014.  The impact to the Veteran's ordinary conditions of daily life, including an ability to work were described by the Veteran as difficulty hearing people on his left side and that he needed the television turned up.  There were no effects on usual daily activities.  Speech discrimination scores were indicated to be 96 percent in the right ear and 96 percent in the left ear.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
20
50
60
55
46
LEFT
20
30
60
60
43

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level I for each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran was again evaluated, fitted and provided hearing aids in VA treatment records from January 2014 through March 2014.  The Veteran reported that he never adjusted to the echo sound quality of his hearing aids from 2008 and was interested in trying them again.  The audiologist indicated that testing from the January 2014 VA examination was consistent with findings from February 2011, detailed above.  See e.g., VA treatment records dated in VBMS as December 7, 2015.  

The Veteran testified at a September 2015 Board hearing that he was issued VA hearing aids and that they did not help his hearing at all.  The aids did not help with pitches.  He had been denied a security job due to his hearing loss and asthma.  

The Veteran was afforded a VA audiological examination in February 2017.  The VA examiner indicated there was an impact on occupational activities, described as difficulty carrying on a conversation sometimes, as reported by the Veteran.  He did not wear his hearing aids issued by VA because they did not make a difference.  There were no effects on usual daily activities.   Speech discrimination scores were indicated to be 96 percent in the left ear and 96 percent in the right ear.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
50
55
50
41
LEFT
15
25
55
45
38

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of the Veteran has a numeric designation of Level I for each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Board has considered the Veteran's lay statements and finds them to be both competent and credible in regard to reporting the functional effects of his conditions such as difficulty hearing, difficulty hearing conversation with background noise, the need for frequent repetition in conversation, and high television volume.  However, the results of testing prepared by skilled professionals are more probative of the degree of the disability because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings.  Thus, entitlement to higher ratings is not warranted.
Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  In this regard, evidence of record describes functional impairment as the need for high television volume, difficulty hearing conversational speech, difficulty hearing conversational speech with background noise, the need for frequent repetition in conversation and difficulty carrying on conversational speech.  No VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual such that an evaluation cannot be appropriately assigned through application of the schedular criteria.  

The Board recognizes that the June 2009 and November 2009 VA examination reports, state that there was a "significant" impact to the Veteran's occupation, described as "hearing difficulty."  However, the Board finds that this appears to be an overstatement based on the Veteran's subjective self-report and in light of the detailed descriptions provided in subsequent VA examinations regarding the level of functional impairment from March 2013, January 2014 and February 2017.   

As such, his hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








ORDER

The issue of entitlement to a TDIU is moot, and is therefore dismissed

Entitlement to an initial compensable rating for hearing loss disability is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


